—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly precluded plaintiff’s expert from testifying regarding alleged violations of provisions of the New York State Uniform Fire Prevention and Building Code (9 NYCRR part 600 et seq.) and the City of Syracuse Building Code. The record establishes that the code provisions were inapplicable to this case (cf., Montoya v Vasquez, 185 AD2d 875, 876). (Appeal from Judgment of Supreme Court, Onondaga County, Murphy, J.—Negligence.) Present—Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.